Citation Nr: 1114537	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  04-37 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee (right knee disorder).

2.  Whether clear and unmistakable error (CUE) was committed in a December 31, 1974, rating decision which denied entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from April 2003 and October 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In June 2005, the Veteran testified at a hearing before the undersigned.  The Board notes that the appeal has a long procedural history which will not be repeated again herein.  The Board will instead refer the reader to the most recent April 2009 remand for that history.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As to the claim for an increased rating for the right knee disorder, the Board notes that in March 2011 the Veteran notified the Board that his long awaited total right knee replacement surgery took place at the Portland VA Medical Center in November 2010.  However, a review of the record on appeal does not reveal any of the Veteran's post-April 2009 treatment records from this facility. Therefore, hospitalization records generated in connection with the actual surgery, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).  While the appeal is in remand status the Veteran should also be afforded a new VA examination which is conducted by an orthopedist.  See 38 U.S.C.A. § 5103A(d) (West 2002) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Given the United States Court of Appeals for Veterans Claims (Court) holding in Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings) as well as the March 2008 Court Order, the agency of original jurisdiction when readjudicating the Veteran's claim should consider whether the claimant is entitled to an increased and/or a separate ratings for any meniscal and scar disability at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 5010, 5055, 5258, 5259, 5260,  5261, 7801, 7802, 7803, 7804, and 7805 (2010), See Hart v. Mansfield, 21 Vet. App. 505 (2007)
 
As to the claim for CUE, the Board remanded this issue in July 2007 for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that referral to the RO of issues with which the veteran disagrees does not suffice).  However, a review of the record on appeal does not reveal that an SOC as to this claim was thereafter issued.  Therefore, the Board finds that another remand for the agency of original jurisdiction to issue an SOC is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

As to the application to reopen the claim of service connection for bilateral hearing loss and the claim for a TDIU, the Board notes that voluminous medical records related to these claims has been added to the record since the most recent supplemental statement of the case (SSOC) addressing these issues was issued in October 2006.  Therefore, the Board finds that these issues must be remanded for an SSOC.  See 38 C.F.R. § 19.31 (2010) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Also as to the application to reopen the claim of service connection for bilateral hearing loss and the claim for a TDIU, the Board finds that these issues are inextricably intertwined with the Veteran's CUE claim.  Therefore, the Board finds that adjudication of these issues must be held in abeyance until the agency of original jurisdiction completes adjudication of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, these issues are REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the claims file all of the Veteran's post-April 2009 treatment records from the Portland VA Medical Center including all records associated with the November 2010 the right total knee replacement.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded an examination of the right knee conducted by an orthopedist.  The claims folders are to be provided to the examiner for review in conjunction with the examination.  All indicated tests and studies deemed appropriate by the examiner, including x-rays, must be accomplished and all clinical findings should be reported in detail.  In accordance with the AMIE worksheet for rating knee disorders, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his right knee disability.  

i.  As to lost knee motion, in addition to any other information provided pursuant to the AMIE worksheet, the examiner must conduct complete range of motion studies of the right knee, with specific citation to flexion and extension.

a.  If the Veteran complains of knee pain, the examiner should offer an opinion as to the degree to which this pain further limits flexion and extension in the knee.

b.  The examiner should also discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of flexion and/or extension.  

ii.  As to all post operative right knee scarring, the examiner should, as to each scar, provide the scars length and width as well as an opinion as to whether it is superficial and unstable and/or superficial and painful. 

iii.  The examiner should also provide an opinion as to whether the Veteran has dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.

3.  As to the claim of CUE in the December 31, 1974, rating decision which denied entitlement to service connection for bilateral hearing loss, the RO/AMC should issue a SOC.  If, and only if, the Veteran thereafter files a timely substantive appeal as to this issue, should it be returned for review by the Board.

4.  After the time to perfect his appeal as to the claim of CUE in the December 31, 1974, rating decision has expired, the RO/AMC should readjudicate the claim for an increased rating for a right knee disorder, the application to reopen the claim of service connection for bilateral hearing loss, and for a TDIU.  

5.  As to the claim for an increased rating for a right knee disorder, such readjudication should take into account any lost motion caused by pain, whether separate ratings are warranted for lost flexion and extension under Diagnostic Codes 5260 and 5261, whether the claimant is entitled to increased and/or separate ratings for meniscal and scar disability under Diagnostic Codes 5010, 5055, 5258, and 5259 and under  38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, and 7805, and whether "staged" ratings are appropriate.  DeLuca, supra; Esteban, supra; VAOPGCPREC 9-2004; Hart, supra.  

6.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since the October 2006 supplemental statement of the case, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5055, 5258, 5259, 5260, and 5261 and 38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, and 7805.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

